Citation Nr: 1001626	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDING OF FACT

The medical evidence of record shows Level I hearing acuity 
in the right ear and Level VIII hearing acuity in the left 
ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's January 2009 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's January 2009 letter informed 
the Veteran of what evidence was required to substantiate his 
claim for an increased disability rating and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  With respect to the Dingess 
requirements, the RO's January 2009 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with a 
medical examination to determine the current severity of his 
bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  The Board 
finds the September 2008 VA audiological evaluation to be 
adequate for evaluation purposes.  The VA examiner discussed 
the history of the Veteran's condition, conducted an 
examination of the Veteran, and elicited information from the 
appellant concerning the functional aspects of his 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); see also Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the 
VA examiner must describe the functional effects of a hearing 
disability in the examination report).  In the September 2008 
VA examination report, the VA examiner noted the Veteran's 
complaints of difficulty hearing and understanding speech, 
which was reported as much worse in noise or when the speaker 
was directly to the Veteran's left.  In addition, the Veteran 
has neither advanced an argument that the audiological 
examination was deficient in any respect, nor that he was 
prejudiced thereby.  Thus, the Board finds the examination 
conducted in this matter to be sufficient to determine the 
severity of the Veteran's bilateral hearing loss.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).


In this case, the Veteran is seeking an increased disability 
evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A June 2008 treatment report noted that the Veteran requested 
a replacement left hearing aid.  Pure tone air conduction 
tests revealed sensory hearing loss in the right ear, mild to 
moderately severe, and mixed hearing loss in the left ear, 
severe to profound.  The report noted that a new hearing aid 
for the left ear was ordered.

In September 2008, the Veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
85
75
95
95
RIGHT
25
20
20
40
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 87.5 decibels in the left ear, 
and 32.5 decibels in the right ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the left 
ear and 92 percent in the right ear.  The examination report 
noted that the Veteran had been retired since 1988.  He 
denied any occupational or recreational noise exposure.  The 
report concluded with a diagnosis of sensorineural hearing 
loss on the right, beginning at 4000 Hertz, and mixed type 
hearing loss on the left at all tested frequencies.  As for 
the functional effects of this condition, the VA examiner 
noted the Veteran's complaints of difficulty hearing and 
understanding speech, which was reported as much worse in 
noise or when the speaker was directly to the Veteran's left.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating is not 
warranted for the Veteran's service-connected bilateral 
hearing loss.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I, for essentially normal acuity for VA compensation 
purposes, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

The September 2008 VA audiological examination demonstrates 
that under the Rating Schedule, the Veteran's hearing 
impairment was manifested by Level V hearing acuity in the 
left ear and Level I hearing acuity in the right ear.  See 38 
C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

However, in certain situations, the rating criteria provide 
for rating exceptional patterns of hearing impairment under 
the provisions of 38 C.F.R. § 4.86.  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The Veteran's right ear hearing loss shown by this 
audiological examination does not qualify for an exceptional 
pattern of hearing impairment.  Id.  However, the Veteran's 
left ear hearing loss qualifies as an exceptional pattern of 
hearing impairment pursuant to 38 C.F.R. § 4.86.  Using Table 
VI(A), the Veteran's hearing impairment was manifested by 
Level VIII hearing acuity in the left ear.  Using Table VII, 
hearing acuity of Level VIII in the left ear and I in the 
right ear results in a noncompensable evaluation for 
bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (noting 
that the Rating Schedule "will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture with 
respect to his service-connected bilateral hearing loss is 
not so unusual or exceptional in nature as to render either 
his noncompensable schedular rating for hearing loss 
inadequate.  The Veteran's hearing loss was evaluated 
pursuant to 38 C.F.R. § 4.86, the criteria of which is found 
by the Board to specifically contemplate exceptional patterns 
of hearing impairment.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's hearing loss is 
congruent with the disability picture represented by the 
current noncompensable disability rating.  Based on 
audiological testing, the Veteran's hearing loss was 
manifested by no more than a Level VIII acoustic impairment.  
Thus, the criteria for noncompensable rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.86, Diagnostic Code 
6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); 
see also Lendenmann, 3 Vet. App. at 349; Massey, 7 Vet. App. 
at 208.

As the preponderance of the evidence is against the claim for 
a compensable rating for service-connected bilateral hearing 
loss at any time during the appeal period, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); see also Hart, 21 Vet. App. at 510.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


